 520DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers International Association, LocalUnionNo. 59andEmployers Association ofRoofers and Sheet Metal Workers,Inc. Cases 4-CB-2490 and 4-CB-2491December22, 1976DECISION AND ORDEROn March 30,1976,Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding.Thereafter,Respondent Unionfiled exceptions and a supporting brief,and theGeneral Counsel and the Charging Party both filedcross-exceptions and a brief in response to Respon-dent's exceptions and in support of their cross-exceptions.The Board i has considered the record and theattachedDecision in light of the exceptions,cross-exceptions,and briefs and has decided to affirm therulings,findings,2and conclusions3 of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.We agree with the Administrative Law Judge'sconclusion that the dispute resolution clauses in issueare nonmandatory subjects of bargaining and, assuch,theUnion's insistence upon them to impasseconstituted a violation of Section 8(b)(3). Briefly, thecollective-bargaining agreement between the Em-ployers Association and Respondent provided thatdisputes concerning the terms of future agreementswould ultimately be submitted for resolution to theNational Joint Adjustment Board, a panel consistingof representatives from the International Union andthe Sheet Metal and Air Conditioning Contractor'sNational Association.The Administrative Law Judgefound that here,as inThe Columbus Printing Press-men & Assistants'Union No.252, Subordinate to IP &GCU (TheR.W. Page Corporation), 4the clause incontroversy did not directly relate to wages,hours,and terms and conditions of employment,but insteadapplied only to the processes available to the partiesin the event they could not reach agreement as to theIAs we findthat no useful purpose will be served by consolidating theinstant case with Cases 15-CB-1549, 1546, 1566, and 1567, orby continuingthe proceedings,themotionfiledbyMobileMechanicalContractorsAssociation,Inc., is hereby denied2We clarify theAdministrative Law Judge'sfinding concerning theRespondent Union's demand the Association agree to abide byjunsdictionalguidelines unobjectedtoby the SMACNA insofaras he refers to theSMACNA as"a disputes resolvingbody "In fact,the SMACNA is anemployer association which acts as the collective-bargaining representativeand grievance adjusterfor itsemployer-members3Although we agree with the Administrative Law Judge's finding thatRespondent Union violated Sec 8(b)(3) bybargaining to impasse over theSASMI plan, we do notadopt hisrationale.Withoutdeciding whetherSASMI is or is not a mandatory subject of bargaining,we find that theinsistenceon SASMI violatestheAct becauseas a prerequisite forparticipation in SASMI the local union and the employer must be parties toa standard form of union agreement which contains some mandatory as well227 NLRB No. 90terms of a future contract. We agree with thatanalysis, and further agree that this case is distin-guishable fromMechanical Contractors Association ofNewburgh, 5since the Employers Association had norepresentation on the National Joint AdjustmentBoard, and could not have continued bargaining atthat level in any meaningful sense of the term.Member Fanning's determination that "it cannotbe concluded that Respondent's referral of the matterto the NJAB created a bargaining impasse" wouldseem to indicate that the procedures here are a formof two-level negotiations, a finding he specificallydisclaims. For, if the dispute resolution mechanismshere are indeed a form of "interest arbitration," theremust be some point at which those procedures maybe invoked, and the contract in this case refers to thatjuncture as "deadlock." Whether the point of finaldisagreement be characterized as "deadlock" or"impasse," it is clear that the immediate parties to theagreement could not resolve their differences over theinclusion of article X, section 8, in the new contract,and the Respondent invoked the procedures of thatterm to refer the matter to the National JointAdjustment Board for resolution. The fact that thedisputecouldhave been remanded to the parties forfurther discussion does not in any way preclude afinding of insistence to impasse between the originalparties in the first instance. To acceptMemberFanning's analysis,we would be placed in theanomalous position of saying that, while the disputedclausesmay be invoked only when the parties aredeadlocked, nonetheless this is not and can never bean impasse within the meaning of Section 8(b)(3).Whatever Member Fanning's definition of impassemay be, the fact remains that the procedures of theNational Joint Adjustment Board were invokedbecause of an ultimate disagreement between theparties to the contract as to the retention of anonmandatory subject of bargaining.6While we are aware of "the national labor policyfavoring good-faith negotiation of agreements andadherence to such agreements when made" advertedto by Member Fanning in his dissent, we are alsoas nonmandatory subjects of bargainingTherefore,the insistence to impasseon SASMI is an implied insistence on the standardformagreement. In fact,the AdministrativeLaw Judgefound,and we agree,that Respondent hadurgedthe employerthroughout the negotiations to sign thestandardagreement4 219 NLRB 268 (1975), enfd. F.2d 1161 (C.A 5, 1976).S 202 NLRB I(1973).6Member Fanning suggests that the parties' failure toreach agreement asto the retention of a nonmandatorysubject ofbargainingwas "covered" by acontractual provision on how to proceedfurtherOf course, that provisionwas thevery termon which the parties could not agree, the NJAB procedureClearly, ina collective-bargaining sense, the parties had reacheda dead endinsofaras coming to an agreementon the nonmandatorydispute resolutionprocedures.These procedureswere nota"wayout" ofthe impasse, rather,theyinvolved the setting in motionof the nonmandatory term which theEmployersAssociation had a right to insist not act as a stumbling block to anagreement on mandatory terms. SHEET METAL WORKERS, LOCAL 59521cognizant of the well-settled principle that, onehaving agreed to a nonmandatory term, a party doesnot thereafter impliedly waive the right to insist thatthe term be removed from the bargaining table in anysubsequent negotiations.? A violation of this latterprinciple is, however, the precise effect that wouldflow from a failure to find a violation of Section8(b)(3), in cases such as the instant one. Because thenonmandatory subjects in issue here Ideal withcontract dispute resolution, the very procedures incontroversy could always be invoked to determinetheir continued force and effect, with the very realprospect of a perpetual existence for the nonmanda-tory contract term .8One can hardly conceive of a more fundamentalright embodied in our Act than the right of bothemployees and employers to bargain collectivelythrough representatives of their own choosing. Thus,while it is clear that the parties may agree- tosubstitute another individual or entity, to resolvedisputes associatedwith -the - collective-bargainingprocess, it is also true that the right to select one'sown bargaining representative is so basic and impor-tant that its relinquishment will not be casuallyimputed, nor will an initial waiver of that right in anyway impair a party's right to demand that thisnonmandatory -topic not act as a barrier to any futurenegotiations.9 In the instant case, the EmployersAssociation -made clear from the outset that it wouldnot agree to the present dispute resolution clauses inthe negotiations for a new contract. This being so,Respondent was not privileged to insist upon thenonmandatory subject to the point of impasse.While it may be true, as Member Fanning asserts,that the Employers Association may have otherforums in which to seek relief, it does not follow thatit is to the courts, and not,this Board, that theEmployer should address its arguments. The contractprovisions in this case are concededly nonmandatorysubjects of bargaining, an area of law within thepeculiar competence -of the Board. Furthermore, wealso agree with the Administrative' Law Judge'sfording that Respondent's conduct from the outset ofnegotiations was designed to supplant the EmployersAssociation as bargaining representative with theNational Joint Adjustment Board. We therefore findthat the Union's insistence that National JointAdjustment Board procedure be retained in thecontractwas an attempt to force the EmployersAssociation to relinquish its right to-select its -ownbargaining representative and, as such,constituted anunfair labor practice within the meaning of Section8(b)(1)(B) of the Act.Our fording of an 8(b)(1)(B) violation in this caserests not only on the fact that the Union insisted toimpasse on certain nonmandatory bargaining sub-jects,but also on the basis that the entire thrust of theUnion's tactics was to force the,negotiations to adeadlock in order to submit the dispute to theNational Joint Adjustment Board,a body on whichthe Association has no representation.Local 80, SheetMetal Workers International Association,AFL-CIO,et al.(Turner-Brooks, Inc.),10relied on by MemberFanning in his dissent,is analogous to the instantcase only up to a point.For here,unlikeTurner-Brooks,there was more than a mere insistence toimpasse on a permissive contract term.In the instantcase,the entire course of the Union'sconductreflected a calculated design to go beyond impasse,invoke the procedures of the National Joint Adjust-ment Board,and effectively'insure that the nonman-datory dispute settlement clauses would be deter-mined by a panel on which the Association was notrepresented, in patent derogation of its right tobargain collectively-through representatives of itsown choosing.Thus,the- Union's conduct-in this caseamounted to more thaninsistence or an "attempt atpersuasion in the free market place of ideas," 11 butinstead involved tactics calculated to circumvent thenormal free play of bargaining in order to force theAssociation to abrogate its right to choose its ownbargaining representative.Contrary toMember Fanning, we would not viewour authority to proceed under the"restrain orcoerce"language of Section 8(b)(1')(A) and 8(b)(1)(B)as limited to tactics involving violence, intimidation,or economic reprisals, and have so held on occasion.InWaterfrontGuard Association,Local1852,Indepen-dentWatchmen's Associationof the Port ofBaltimore(Amstar Corporation),12 the Board adopted theAdministrative Law Judge's finding of an 8(b)(1)(A)violation where the union,without economic actionor threats thereof,sought to enforce an arbitral awardthat would have compelled certain Pinkerton employ-ees to join the union at Amstar,where the Pinkertonemployees worked.,7Allied Chemical&AlkaliWorkers ofAmerica Local Union No. I v.Pittsburgh Plate Glass Co, Chenucal Division,404 U.S. 157, 187 (1971).8Respondent Union and the Employers Association were operatingunder a 1-year contract as the resultof an NJABaward issued in June 1974.Immediately thereafter,the Employers Association informed RespondentUnion that it would not agree to the NJAB procedure in the next contract.This being the case, the Employers Association was not required to rescindthe existing agreement,go into,district court to avoid the enforcement of theprovision,or engage in any other legal proceedings to obtain,what it had aright to obtain in negotiations and under the aegisof our Act. - ,9N.L.RB. v. WoosterDivisionofBorg-Warner Corp,356 U.S.342 (1958)10 161 NLRB 229,235 (1966).11International Ladies' GarmentWorkers' Union,AFL-CIO, etal (SlateBelt Apparel Contractors'Association,Inc ),122 NLRB 1390 (1959), enforce-ment denied274 F.2d 376 (C.A. 3, 1960).12 209 NLRB 513 (1974), enfd. 508 F.2d 839 (C A. 4, 1974). See alsoBrotherhood of Teamsters and Auto Truck Drivers Local No 70 of AlamedaCounty, International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (Kockos Bros., Inc., Wisinger Trucking Service—Inc.),183 NLRB 1330 (1970). 522DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, we would find a violation where, ashere, the Union's insistence is designed to culminatenot merely in impasse, but in a procedure wherebythe Employer is denied its statutory right to appointits own bargaining representatives.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Sheet MetalWorkers International Association, Local Union No.59,Wilmington, Delaware, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.CHAIRMAN MURPHY,dissenting:Contrary tomy colleagues, I would find noviolation of Section 8(b)(1)(B) or 8(b)(3) and I woulddismiss the complaint in its entirety.With respect to Section 8(b)(1)(B), it is essentialthat it be shown that a labor organization hasrestrainedor coerced an employer in order toestablish a violation of that section of the Act. Heretherewas clearly no conduct which may be socharacterized.Merely bargaining to impasse on anonmandatory subject assuming,arguendo,that thatiswhat occurred here-a finding which I would notmake for the reasons set forth below-is not restraintand/or coercion within the meaning of Section 8(b)of the Act. Therefore, the General Counsel has notsustained his burden of establishing all elements ofsuch a violation.With respect to the alleged violations of Section8(b)(3), Iwould find all the provisions which theRespondent sought to include are mandatory sub-jects of bargaining and hence that Respondent wasfree to insist to impasse upon their inclusion. I am, ofcourse, aware that the Board has consistently heldthat industry promotion funds are nonmandatorysubjects.However, I can think of no matter morerelated to terms and conditions of employment ofemployees than funds directed to the continuedexistenceof their jobs. I have discussed at greatlength my views on the mandatory nature of interestarbitrationclauses inmy dissenting opinion inTheColumbus Printing Pressmen & Assistants' Union No.13Withall duerespect to the United States Court of Appeals for the FifthCircuit, I adhere to my positionin theabove-citedcase, noting thatthe SixthCircuit, inChattanoogaMailersUnion,Local 92 v The Chattanooga NewsFree Press Company,524 F.2d 1305 (1975), held,in another context, that"The enforcement of aninterest arbitration clause is withal thescope andpurposeof our national labor policy. .i4Thoughthematterisnot entirelyfreefrom doubt,Iagree with mycolleagues'conclusionthat thecontractualprocedure involved hereinprovided forinterest arbitrationof collective-bargaining disputes rather than252,Subordinate to IP & GCU (The R. W. PageCorporation),219 NLRB 268 (1975), enfd. 543 F.2d1161 (C.A. 5, 1976).13 For the same reasons, I wouldfind that the interest arbitration clause in this case is amandatory subject of bargaining, despite the fact thatthere are some differences between the clause in-volved here and that in the R.W. Pagecase. I ampersuaded that interest arbitration is the collective-bargaining tool of the future, and the sooner mycolleagues recognize this the better.Accordingly, I vigorously dissent from the findingsthat the Respondent here violated the Act by reasonof its bargaining demands.MEMBER FANNING, dissenting:Iwould dismiss the complaint entirely, for I do notsee how it effectuates the policies of the Act to findthat a party to a collective-bargaining agreementproviding for interest arbitration 14 of disputes arisingin the negotiation of a new agreement violates itsbargaining obligations under the Act by invokingthat contractual procedure.The dispute between the parties which is involvedin this case centered on the question of whethercertain provisions in their 1974-75 agreement shouldbe retained in a succeeding agreement, the Respon-dent Union seeking and the Employers Associationobjecting to their retention. After it became apparentthat the parties could not themselves come toagreement on this matter, Respondent Union in-voked article X, section 8, of the existing agreementand referred the matter to the National Joint Adjust-ment Board (NJAB), a body established by theInternational SheetMetalWorkers Union and theSheetMetal and Air Conditioning Contractors Na-tionalAssociation, Inc. (SMACNA). Though theEmployers Association is not a member of SMACNAand thus did not participate in naming industrydelegates to NJAB, it had nevertheless agreed to thesubmission of negotiating disputes to that body forresolution.Respondent Union's submission of thisdispute to NJAB was therefore in accordance with itscontract with the Employers Association and I do notbelieve it can be found that invocation of thatprocedure constituted either a refusal to bargainwithin the meaning of Section 8(b)(3) or restraint orcoercion of the Employers Association in the selec-tionof its bargaining representatives within themeaning of Section 8(b)(1)(B) of the Act.two-level negotiations. By the terms of the contractualprovision, suchinterest arbitration applied to"any' controversyor dispute ansingout of thefailureof the partiesto negotiate a renewalof thisagreement"It is clear,therefore,that the agreement to arbitrate included an agreementto arbitratethe dispute in this case,even though the clauseswhich the RespondentUnionsought to-retain involved permissive rather thanmandatory subjectsof bargainingIagree withmy colleagues in the majority that theclausesinvolved pertained to permissive subjects of bargaining SHEETMETALWORKERS,LOCAL 59All of this, I am quite sure, would be concurred inby my colleagues had the disputed provisions relatedsolely to the economic terms and conditions ofemployment or to other mandatory subjects ofbargaining. Had that been the case, I am confidentthatmy colleagues would not find that either thesubmission of the dispute to the NJAB by Respon-dent or the NJAB's decision that the clauses shouldbe retained in the succeedingagreementover theEmployers Association's objection created an im-passe which would justify the Association's placinginto effect its own proposals on the matter submitted.Such action by the Employers Association in suchcircumstances would clearly be a refusal to bargainwithin the meaning of Section 8(a)(5) and 8(d) of theAct.Of course, this is not sucha case.This case involvesRespondent's invocation of the contractually agreed-upon arbitration procedures in an effort to obtain adecision by NJAB that clauses dealing with permis-sive subjects of bargaining should be included in asucceedingagreement.Certain additional principles,therefore, come into play, most notably the principlethat, though such proposals may lawfully be ad-vanced and negotiated, a party may not negotiate toimpasse or "insist uponthem as a condition to anyagreement."15But, if referral to NJAB of a disputeconcerning mandatory subjects would not constitutean impassejustifying unilateral action by the employ-er, it can hardlyconstitutean impasse in bargainingover the nonmandatory subjects involved herein.That is not, it seems to me, a mere matter of logic orof the definition of the term "impasse"; it accordswith the national labor policy favoring good-faithnegotiationof agreements and adherence to suchagreementswhen made.Itisalso aconclusionflowing fromthenatureof the dispute-settlingmachinery established by article X, section 8, of theparties' agreement, the provision invoked by Respon-dent Union. That section provides that, until andunless theNJAB gives' the parties written notice thatithas been unable to reach a unanimous decision,neither party shall lock out or strike in support of itsdemands, thus insuring that the employer's opera-tionswill not be disrupted during negotiations. Thesection further provides for mediation attempts bythe NJAB; if the mediation fails or is not practicable,itprovides that both parties may appear before theisNLRB v Wooster Division of Borg-Warner Corp,356 US 342(1958)16The majority questions my conclusion that no impasse had beenreached in the negotiations by Respondent's submission of the issues indisputeto the NJAB,suggesting that an"ultimate disagreement" onretention of a nonmandatory subject necessarily qualifies I suggest that theirapproach ignores the fact that the "ultimate disagreement"here involved isunusual in being covered by a contractual provision on how to proceed523NJAB to present evidence and argument in supportof their positions; it requires unanimous agreement ofindustry and union representatives for a bindingaward to be made; and, finally it provides that thedispute will be remanded to the parties if such adecision cannot be reached. Clearly those proceduresdo not permit a conclusion that the party referring thematter to the NJAB will automatically win its case, oreven that a decision settling the dispute will bereached by the NJAB. Accordingly, it cannot beconcluded that Respondent's referral of the matter totheNJAB created a bargaining impasse,16 oramounted to an insistence upon the inclusion of thedisputed clauses as a condition to agreement. I,therefore, reject theAdministrativeLaw Judge'sconclusion, which the majority opinion adopts, thatby invoking the procedures of article X, section 8, inan effort to obtain a decision that the clauses indispute should be retained in the parties' collective-bargaining agreement, Respondent violated Section8(b)(3) and 8(b)(1)(B) of the Act.Nor do I believe that Respondent's request that theEmployers Association sign the agreement in accor-dance with the NJAB's decision amounts to unlawfulinsistence on the inclusion of such provisions as acondition of entering into a collective-bargainingagreement. Respondent has not struck nor threatenedto strike in support of such demand, and, indeed,articleX, section 8, appears to enjoin it from suchaction.Respondent continues to work under theterms and condition established in the 1974-75agreement. Though it has filed a Section 301 action inFederal court to enforce the NJAB award, thatconduct has not been alleged by the General Counselnor found by my colleagues to be an unfair laborpractice, and no obvious reason appears as to why itshould be. For, article X, section 8, is a lawful clause,and having been included in the 1974-75 agreement,aswere the other clauses which the EmployersAssociation has objected to, it may be enforceable bysuit in Federal court.17Nor is the Employers Association left without ameans of avoiding the continuation of that clause inits collective-bargaining agreement. It can refuse tosignthe agreement with that or the other clauses in it,even though the NJAB has decided that the clausesshould be retained, without committing an unfairlabor practice.18 Ithas in fact done so. In the courtfurtherAn impasse lacks that feature As defined by Webster,it is "animpassableroad or way; a blind alley,hence a predicamentaffording noescape."Here the contractual agreementprovided the way through,AlliedChenucal & Alkali Workers v Pittsburgh Plate GlassCo,supra,provides themeans of escape17N LR.B. v. WoosterDivisionof Borg- Warner Corp, supra18This caseis distinguishablefromMechanical Contractors Association ofNewburgh,202 NLRB 1(1973), in that there the parties had agreed to interest(Continued) 524DECISIONSOF NATIONALLABOR RELATIONS BOARDaction brought by the Union, it can challenge themerits of the NJAB decision. Whether it can succeedin such efforts is unnecessary for us to decide. It is,however, the court and not this Board that hasjurisdiction over the enforceability of the parties'agreement to arbitrate their collective-bargainingdisputes. It is to the court and not this Board that theEmployers Association should address its argumentthat it should be released from the bargain it made,19or that the arbitral forum is unfairly weighted againstit,or any other argument it may have so as to avoid ajudgment against it in the matter. Insofar as this caseis concerned, it readily appears that the EmployersAssociation can refuse to abide by its agreement toarbitrate with respect to the disputed matters withoutcommitting an unfair labor practice. I see no reasonin law, equity, or in national labor policy whyRespondentUnion's actions pursuant to and inconformity with that agreement should constitute anunfair labor practice.As I would not find that Respondent Union'sconduct violated Section 8(b)(3), it follows that Iwould also find that Respondent has not violatedSection 8(b)(1)(B) by its actions herein. Even assum-ing, however, that Respondent's conduct constitutedbargaining to impasse over nonmandatory subjects ofbargaining in violation of Section 8(b)(3), I would notfindsuchconduct to be violative of Section8(b)(1)(B).The statutory prohibition against finding thatbargaining to impasse is restraint and coercion withinthe meaning of Section 8(b)(1)(B) was clearly statedinLocal 80, SheetMetalWorkers InternationalAssociation,AFL-CIO, et al. (Turner-Brooks, Inc),161 NLRB 229, 235 (1966). InTurner-Brooks,a localunion was engaged in negotiations with an employerwhich was not a member of the employers associationwith which the union negotiated its "master agree-ment." The union insisted that Turner-Brooks signthe master agreement which required the employer tocontribute to an industry advancement fund adminis-tered solely by the employers association to whicharbitrationonly ofmatters relating to wages,hours,- and terms andconditionsof employment, they had notagreed to arbitration over thecontinuationof theinterest arbitration clauseitself.That is why l found therethat the respondent violated its bargaining obligations by insisting uponreferringthatissueto the arbitralpaneland insisting that the panel'sdetermination that the clauseshould becontinued was binding on theparties.18N L R B v Pittsburgh Plate Glass Company, ChemicalDivision, 404U. S. 157, 183-187 (1971). Just as the Association had the right to refuse tosign the agreementresulting fromsubmissionof the dispute to the NJABbecauseof the inclusion ofprovisions dealing withnonmandatory subject ofbargaining,ithadthe right to rescind the agreementcalling for suchsubmission prior to negotiations Recission of the agreement would have,however,released the RespondentUnion fromits promise not to strike inbehalf of itsdemands concerning economic items andother mandatorysubjects of bargaining. The Association was not, apparently, willing toreleaseRespondentfrom thatno-strike pledge, for it is apparentthat thenegotiations were carried out under its umbrellaIdo not understand myTurner-Brooks did not belong. Turner-Brooks signedthemaster agreement under protest, but refused tomake the industry fund contributions. Concludingthat the industry fund was a nonmandatory subject ofbargaining, the Board found that the union violatedSection 8(b)(3), but not Section 8(b)(1)(B) becausethe stipulation of the parties referred to no restraintor coercion on the part of the union with respect tothe selection of employer representatives for collec-tive bargaining.20 The Board stated at 235:We do not agree, however, with the GeneralCounsel's contention that Respondent Local 80also violated Section 8(b)(1)(B) of the Act byrequiring [Turner-Brooks] to accept an IndustryPromotion Fund in which [Turner-Brooks] wouldplay no role in its administration. Admittedly,Respondent Local 80 insisted upon [Turner-Brooks'] acceptance of these provisions however,mere insistence is not to be equated with the restraintand coercion required by the statute to establish an8(b)(1)(B) violation.[Emphasis supplied.]The Board has long held that, in the 8(b)(1)subsection of the Act, "Congress was aiming atmeans, not at ends,"PerryNorvell Company,80NLRB 225, 239 (1948). Thus, in interpreting Section8(b)(1)(A), the Board with approval of the UnitedStatesSupremeCourt has held that "Section8(b)(1)(A) is a grant of power to the Board limited toauthority to proceed againstunion tactics involvingviolence,intimidation,and reprisal or threats thereof-conduct involving more than the general pressuresupon persons employed by the affected employersimplicit in economic strikes." (Emphasis supplied.)N.L.R.B. v. Drivers, Chauffeurs, Helpers Local UnionNo.639,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America[CurtisBros.,Inc.],362U.S. 274 (1960), citingNationalMaritime Union of America, affiliated withthe Congress of Industrial Organizations,78 NLRB971 (1948), enfd. 175 F.2d 686 (C.A. 2, 1949);Localcolleagues or the Associationto contend to the contrary.Rather, I perceivetheir argumentto be thatRespondent violated Sec. 8(b)(3) by invokingoperative provisions of an existing contract.20The threecases citedby the majoritycontain aspart of their factcontent the requisite restraint and coercion for an 8(b)(l) findingInterna-tional Ladies' GarmentWorkers'Union (Slate BeltApparel Contractors'Association),supra,which was not enforcedby the Court of Appeals for theThird Circuit,andBrotherhoodofTeamstersand AutoTruck Drivers, LocalNo. 70 (KockosBras, Inc), supra,which was enforcedby the Court ofAppeals for the Ninth Circuit, were plainlyattempts to dictate to anemployer that it change its representative for bargainingby refusing to dealwith a former union officer in the role of employer representative.Also, inWaterfrontGuard Association,Local1852(Amstar Corporation), supra,theunion demand that an arbitration award be construedto cover employees ofan employer that took no part in the arbitration proceeding was in essence anattempt to interfere with employeeSec. 7rights, in turn exposing theemployer to 8(aX2),and possibly 8(a)(3), proceedings. SHEETMETALWORKERS,LOCAL 5952574,United Brotherhood of Carpenters and Joiners ofAmerica, A. F. of L., et al. (Ixa A. Watson Companyd/b/a Watson's Specialty Store),80 NLRB 533 (1945),enfd. 181 F.2d 126 (C.A. 6, 1950) affd. 341 U.S. 707(1951).Inasmuch as the "restrain and coerce" clause ofSection 8(b)(1) applies to both Section 8(b)(1)(A) and8(b)(1)(B), the Board under Section 8(b)(1)(B), asunder Section 8(b)(1)(A), is limited to authority toproceed against union tactics involving "violence,intimidation, and reprisal or threats thereof." There isno evidence in the instant case that the RespondentUnion engaged in physical force or threats of force oreconomic reprisal,as a meansof encouraging theAssociation to agree to a contract containing sections3, 4, and 8 of article X, and article XI. In the absenceof such conduct, the Board ispowerlessto act underSection 8(b)(1)(B). If Respondent Union's conduct isproscribed by the Act, it is proscribed by Section8(b)(3).Though I have already indicated why Ibelieve that section has not been violated by Respon-dent Union's conduct herein, it seems to me that evenunder the majority's view of that aspect of the casethe 8(b)(I)(B) allegation must be dismissed.Accordingly, I dissent.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge:These consolidated cases came on to be heard before me onJanuary 22 and 23, 1976, at Philadelphia, Pennsylvania,upon a complaint' issued by the General Counsel of theNational Labor Relations Board and an answer filed bySheetMetalWorkers International Association, LocalUnion No. 59, hereinafter called respondent. The issuesraised by the pleadings relate to whether or not Respondentviolated Section 8(b)(1XB) and 8(b)(3) of the NationalLaborRelationsAct, as amended, by acts and conducthereinafter specified. Briefs have been received from theGeneral Counsel, the Respondent, and the Charging Party,and have been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACT1.COMMERCE AND JURISDICTIONThe complaint alleges, the answer admits, and I find thatthe Employers Association of Roofers and Sheet MetalWorkers, Inc., hereinafter called the Association, is amultiemployer association composed of employers in thesheetmetal and roofing industry, which exists for thepurpose, in whole or in part, of representing its employer-members in collective-bargaining negotiations with labororganizations, including Respondent. The complaint alsoalleges, the answer admits, and I find that during the yearpreceding the issuance of this consolidated complaint theemployer-members of the Association purchased goods andmaterials in interstate commerce valued in excess of$50,000, and that the Association and its employer-mem-bers are engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.R. THE STATUS OF THE RESPONDENT UNIONThe complaint further alleges, the answer admits, and Ifind that Respondent is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESALLEGEDThe General Counsel alleges and Respondent denies thatsinceon or about March 31, 1975, Respondent hasdemanded and insisted to impasse that the Associationagree to include in a prospective collective-bargainingagreement terms and clauses which would require that:(1)Grievances not settled by the Association and theRespondent Union at the lower levels of the grievanceprocessmay be appealed to a panel to which theAssociationhas givenno authority, and on which theAssociation has no representative.(2) In the event no settlement is arrived at inaccordance with the procedures detailed in paragraph(1) above, the Respondent Union or the Associationmay appeal to a higher body to which the Associationhas given no authority, and on which it has norepresentative.(3) That all disputes and controversies over terms offuture collective bargaining agreements are to beresolved by bodies to which the Association has givenno authority, and on which the Association has norepresentative.(4)That the Associationagree to bebound toagreementscoveringwork jurisdictionalmattersreached by organizations to which the Association hasgiven no authority, and on which the Association has norepresentative.(5)That the Association supply the RespondentUnion with periodic financial statements of the Associ-ation-administeredIndustry Advancement Fund.(6) That the Association participate in the Stabiliza-tion Agreement for the Sheet Metal Industry (SASMI).TheGeneralCounsel alleges that, by the conductdelineated in paragraphs (1) through (4) above, Respondentrestrained and coerced the Association in violation ofSection 8(bXl)(B) of the Act. The General Counsel alsoalleges that Respondent violated Section 8(b)(3) of the Actby bargaining to impasse on the demands set forth inparagraphs (1) through (6) above, and that Respondentfurther violatedSection 8(b)(3) by bargaining with a fixedmind and position on all of the above demands, as well as ademand that the prospective bargaining agreement con-ITheconsolidated complaint in this matter was issued on September 15,1975, upon charges filed on May2, 1975,and duly served on Respondent onMay 3, 1975 526DECISIONSOF NATIONALLABOR RELATIONS BOARDtinue to include a provision allowing the reopening ofnegotiations in midterm.IV.THE BACKGROUND OF THE DISPUTEThere is no dispute in this proceeding that the Associa-tion has been in existence since 1939, and during theintervening years has been a party to a series of collective-bargaining agreements with Respondent, the most recent ofwhich expired on April 30, 1975. There is similarly nodispute that the Association and its member-employershave recognized Respondent as the exclusive collective-bargaining representative in a unit consisting of all journey-men and apprentice sheet metal workers employed by theemployer-members of the Association, excluding supervi-sors, and that the recognized unit is a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act. The record also reflects that,pursuant to the terms of the 1974-75 bargaining agreement,Respondent gave timely notice in January 1975 of its intentto terminate or modify the agreement, and the parties metfor negotiations on six separate occasions from March 31through April 30, 1975.By way of further background, the record reflects that, asing agreement, the Association and Respondent agreed tocertain contractual provisions which are the focal points ofthe alleged unfair labor practices of this consolidatedcomplaint. Included in the 1973-74 bargaining agreementwas article X, which provided a multistage grievance anddispute adjustment procedure and a provision for theresolution of disputes and controversies arising in connec-tion with the negotiation of a renewed collective-bargainingagreement. The provisions of article X, which were contin-ued under the terms of the parties' 1974-75 bargainingagreement,recite asfollows:ARTICLE XSECTION 1. Grievances of the Employer or the Union,arising out of interpretation or enforcement of thisAgreement, shall be settled between the Employerdirectly involved and the duly authorized representativeof the Union, if possible. An Employer may have thelocalAssociation present to act as his representative.SECTION 2. Grievances not settled as provided inSection 1 of this Article may be appealed by either partyto the Local Joint Adjustment Board in the area inwhich the work is performed and such Board shall meetpromptly on a date mutually agreeable to the membersof the Board, but in no case more than fourteen (14)calendar days following the request foritsservices,unless thetime is extended by mutual agreement of theparties, to render a final and binding determination,except as provided in Sections 3 and 5 of this Article.The Board shall consist of an equal number of represen-tativesof the Union and of the local Employers'Association and both sides shall cast an equal numberof votesat each meeting.The local Employers' Associa-tion, on its own initiative, may submit grievances fordetermination by the Board as provided in this Section.Notice of appeal to the Local Joint AdjustmentBoard shall be given within thirty (30) days aftertermination of the procedures prescribed in Section I ofthisArticle,unless the time isextended by a mutualagreementof the parties.SECTION 3. Grievances not disposed of under theprocedure prescribedin Section2 of this Article,because of a deadlock, or failure of such Board to act,may be appealed jointly or by either party to a Panelconsistingof one (1) representative appointed by theGeneral President of Sheet Metal Workers' Internation-alAssociation and one (1) representative appointed bytheChairman of the Labor Relations Committee ofSheetMetal and Air Conditioning Contractors' Nation-alAssociation, Inc. Appeals on behalf of employeesshall be mailed to the General Secretary-Treasurer ofthe Sheet Metal Workers International Association andthose on behalf of an employer mailed to the Secretaryof the Labor Committee of the Sheet Metal and AirConditioning Contractors' National Association, Inc.Joint appeals shall be mailed to the Secretaries of bothAssociations.Notice of appeal to the Panel shall begiven within thirty (30) days after termination of theprocedures prescribedin Section2 of this Article. SuchPanel shall meet promptly, but in no event more thanfourteen (14) calendar days following receipt of suchappeal,unless suchtime is extended by mutual agree-ment of the Panel members. Except in case of deadlock,the decision of thePanelshall be final and binding.Notwithstanding the provisions of Paragraph I ofthis Section, a contractor who was not a party to thelabor agreementof the area in which the work indispute is performed may appeal the decision of theLocal Joint Adjustment Board, includinga unanimousdecision, and request a Panel hearing as set forth inSection 3 of this Article, providing such appeal isapproved by both the Chairman of the LaborRelationsCommittee of Sheet Metal and Air ConditioningContractors'NationalAssociation, Inc. and by theGeneral President of Sheet Metal Workers' Internation-al Association.SECTION 4. Grievances not settled as provided inSection 3 of this Article may be appealed jointly or byeither party to the National Joint Adjustment Board, asestablished by the Sheet Metal Workers' InternationalAssociation and the Sheet Metal and Air ConditioningContractors'NationalAssociation, Inc. Submissionshallbe made and decisions rendered under suchprocedures as may be prescribed by such Board, fromtime to time,and mutually approved by the partiescreating it. Copies of the procedures shall be availablefrom,and submissionsof grievances may be made to,either the General Secretary of Sheet Metal Workers'International Association or the Secretary of the LaborCommittee of the Sheet Metal and Air ConditioningContractors' National Association, Inc. Submissions onappeal to the National Joint Adjustment Board shall bemade within thirty (30) days after termination of theprocedures prescribed in Section 3 of this Article.SECTION 5. A Local Joint Adjustment Board, Paneland the National Joint Adjustment Board are empow- SHEET METAL WORKERS,LOCAL 59527ered to render such decisions and grant such relief toeitherparty as they deem necessary-andproper,including awards of damages or other compensationand, if it is believed warranted, to direct that theinvolved agreement and any other agreement or agree-ments between the employerand anyother local unionaffiliatedwith the Sheet Metal Workers' InternationalAssociation be cancelled, provided that any decision ofa Local Joint Adjustment Board directing cancellationof an agreement or agreements may be appealed by theaffected employer or local union as a matter of right,directly to the NationalJoint-Adjustment Board.SECTION 6. In the eventanyparty fails or refuses tocomply with any decision of a local Joint AdjustmentBoard or Panel, without appeal, oranydecision of theNational Joint Adjustment Board, within thirty (30)days after notice thereof, a Local Joint AdjustmentBoard, Panel, oranyparty to the dispute may, inaddition to any other legal remedies which may beavailable to the parties, request the National JointAdjustment Board to cancel the involved agreementand any other agreements between the involved em-ployer and other local -unions affiliated with SheetMetal Workers' International Association. Unless oth-erwise decided by unanimous vote, the National JointAdjustment Board shall cancel such agreements if itfinds the involved party to be in noncompliance withthe decision in question. Requests for the Board'sservices shall be made in the same manner and in thesame form as other appeals to the National JointAdjustment Board and the procedure followed shall bethe- same except that any, intermediate step or steps shallbe - omitted and the request made directly to the{National Joint Adjustment Board.SECTION 7. Failure to exercise the right of appeal atany step thereof within the time limit provided thereforshall void any right of appeal applicable to the facts andremedies of the grievances involved. There shall be nocessation of work, by strike or lockout during thependency of the procedures provided for in this Article.Except in case of deadlock, the decision of the NationalJoint Adjustment Board shall be fmal and binding.SECTION 8. In addition to the settlement of grievancesarising out of interpretation or enforcement of thisagreement as set forth in the preceding sections of thisArticle, any controversy or dispute arising out of thefailure of the parties to negotiate a renewal of thisagreement shall be settled as hereinafter provided:(a) Should the negotiations for renewal of thisagreement become deadlocked in the opinion ofthe Local -Union or of the Local Contractors'Association, or both, notice to that effect shall begiven to, the office of the General President ofSheetMetal Workers' International Associationand the national office-of-the Sheet Metal & AirConditioning Contractors' National Association,Inc. If the General President, of Sheet MetalWorkers'- InternationalAssociation and theChairman of the-Labor Committee of Sheet Metaland Air Conditioning Contractors' National As-sociation believe the dispute might be adjustedwithout going to fmal hearing before the NationalJoint AdjustmentBoard,each will then designatea panel representativewho shall proceed to thelocale wherethe disputeexists as soonas conve-nient,attempt to conciliate the differences be-tween the parties and bring about a mutuallyacceptableagreement.If such panel representa-tives or either of them conclude that they can notresolve the dispute, the parties thereto and theGeneral President of Sheet Metal Workers' Inter-national Association and the national office ofSheetMetal and Air Conditioning Contractors'National Association shall be promptly so noti-fiedwithout recommendation from the panelrepresentatives.Should the President of SheetMetal Workers' International Association or theChairman of the Labor Committee of Sheet Metaland Air Conditioning Contractors' National As-sociationfailor decline to appoint a panelmember or should notice of failure of the panelrepresentativesto resolvethe dispute be given, theparties shall promptly be notified so that eitherparty may submit the dispute to the NationalJointAdjustment Board. The dispute shall besubmitted to the National Joint AdjustmentBoard pursuant to the rules as established andmodified from time to time by the National JointAdjustment Board. The unanimous decision ofsaid Board shall be fmal and binding upon theparties,reduced to writing, signed and mailed tothe partiesas soon aspossible after the decisionhas been reached. There shall be no cessation ofwork by strike or lockout unless and until saidBoard fails to reach aunanimousdecision and theparties have received written notification of itsfailure.(b)Any application to the National JointAdjustment Board shall be upon forms preparedfor that purpose subject to any changes whichmay be decided by the Board from time to time.The representatives of the parties who appear atthe hearing will be given the opportunity topresent oralargumentand to answer any ques-tions raised bymembersof the Board. Any briefsfiled by either party including copies of pertinentexhibitswillalso be exchanged between theparties inadvance of the hearing.(c) The National Joint Adjustment Board shallhave the right to establish time limits which mustbe met with respect to each and every step orprocedurecontainedin this section. In addition,the President of SMWIA and the Chairman of theNational Labor Committee of SMACNA shallhave the right to designatetime limitswhich willbe applicable toanyparticular case and any stepthereinwhichmay be communicated to theparties bymail, telegram,or telephone notifica-tion.(d)Unless a different date is agreed uponmutually between the partiesor isdirected by theunanimousdecision of the National Joint Adjust- 528DECISIONSOF NATIONALLABOR RELATIONS BOARDmentBoard, all effective dates in the new agree-ment shall be retroactive to the date immediatelyfollowing the expiration date of the expiringagreement.Also included in the 1973-74 bargaining agreement, andcontinued over into the 1974-75 agreement, were threecontractual provisions which areat issue inthis dispute byvirtue of the General Counsel's allegationsof violations ofSection 8(b)(1)(B) and 8(b)(3) of the Act. Article XI of theprior agreements pertains to the resolution of jurisdictionaldisputes; article XIII pertains to the right of renegotiationunder certain conditions dunng the term of the contract;and addendum 21 relates to the Sheet Metal WorkersIndustry Fund. The two articles and addendum 21 provide,respectively, as follows:ARTICLE XISECTION I. Agreements, national in scope, betweenSheetMetalWorkers' International Association andother International Unions, covering work jurisdictionand the assignment, allocation and division of workamong employees represented for the purposes ofcollective bargaining by such labor organizations, shallbe respected and applied by the Employer, providedsuch Agreements have been consummated with theknowledge of and without objection from Sheet Metaland Air Conditioning Contractors' National Associa-tion, Inc.ARTICLE XIIISECTION 1. This Agreement and Addenda Numbers--- through --- attached hereto shall becomeeffective on the - day of ---,19-, and remain infull force and effect until the - day of ---, 19-,and shall continue in force from year to year thereafterunless writtennotice of reopening is given notless thanninety (90) days prior to the expiration date. In theevent such notice of reopening is served, this Agreementshall continuein force and effect until conferencesrelating thereto have been terminated by either party.SECTION 2. Notwithstanding any other provision ofthisArticle, or any other Article of this Agreement,wheneveran amendmentto the Standard Form ofUnion Agreement shall be adopted by the NationalJointLaborRelationsAdjustment Committee, anyparty to this Agreement, upon the service of notice to allother parties hereto, shall have this Agreement re-opened thirty (30) days thereafter, for the sole and onlypurpose of attempting to negotiate such amendment oramendments into thisAgreement for the duration of thetermhereof. There shall be no strike or lockout over thisissue.ADDENDUM NO. 21On and after May 1, 1965, the employer contributionFund will be three cents ($0.03) per hour for each hourworked by employees covered by this Agreement.The Sheet Metal Workers Industry Fund will beadministered by Trustees selected by the EmployersAssociation of Roofers and Sheet Metal Workers, Inc.,provided,however, that if dunng the life of thisAgreement, the National Labor Relations Act isamended to provide for employee participation in theadministration of the Industry Fund, the Union willbecome immediately entitled to an equal number ofTrustees as the employers with equal voice.The Employer agrees thatno monieswill be expend-ed from the Industry Fund for any purpose which is notin the bestinterestsof the Union or the IndustryAdvancement Fund. The said Industry AdvancementFund shall provide for monthly Financial Statementsand Annual audited reports of the Industry Fund andthat copies thereof shall be furnished to the Union. TheUnion shall regularly be kept informed of the activitiesand progress of the Fund.By way of explanation, the National Joint AdjustmentBoard, hereinafter called the NJAB, is a dispute-resolvingbody composed of representatives of the Sheet MetalWorkers International Association, herein called the Inter-nationalUnion, and representatives of the Sheet Metal &Air Conditioning Contractors' National Association, orSMACNA. While there is some testimentary and documen-tary evidence that the NJAB is composed of an equalnumber of representatives from the International Unionand SMACNA, there is other and more persuasive evidencethat the equal representation provision has not beenuniformly applied. When, however, there is unequal repre-sentationon one side,each side has equal voting power.There is no dispute here that the Association has never beenaffiliated with SMACNA, has never designated SMACNAto represent the Association or its employer-members forany purpose, and has no designated representative on theNJAB.Vernon J. Menard, director of labor relations for theDelaware Contractors Association, the parent organizationof the Association involved in this proceeding, testified thathe participatedin the negotiationsfor the 1974-75 collec-tive-bargainingagreement.At a meeting on May 7, 1974,which was attended by a representative of SMACNA and arepresentative of theInternationalUnion in accordancewith article X, section 8(a) of the bargainingagreement, theparties reached a deadlock on the issue of wages, theinstitution of a joint apprenticeship and training fund, andtheAssociation's participation in the stabilization agree-ment for theSheetMetal Industry, or SASMI. At the May 7meeting theparties reachedagreementon the joint appren-ticeship and training fund issue, but were unable to resolvetheir differences on the wage package and the Association'sparticipation in SASMI. While the record is not entirelyclear, it appears that Respondent, believing that a deadlockexisted withinthe meaningof article X, section 8 submittedthe dispute for resolution by the NJAB.The NJABmet atHiltonHead, South Carolina, on June25, 1974. A dispute developed at the hearing becauseMenard, not SMACNA,representedthe Association, butthe issuewas apparently resolved, and Menard did partici-pate in the hearing. SHEET METALWORKERS,LOCAL 59529On June 30, 1974, the NJAB, through Edward Carlough,its chairman and the president of the International Union,issued its decision on the bargaining dispute, directing theparties to execute a 1-year agreement effective May 1, 1974.By its decision the NJAB directeda wage increase of $1.12per hour, 27 cents more than Respondent had demanded inthe underlying negotiations, and 62 cents more per hourthan the Association had offered. The NJAB award alsorequired the employer-members of the Association tocontribute 2 cents per hour to an apprenticeship fund, andthe NJAB retained jurisdiction over the dispute until theparties had opportunity to develop a trust agreement for theapprenticeship training fund. Sometime in July, after theNJAB award, Menard told Robert - Shearer, businessmanager of Respondent, that the employer-members of theAssociation were in a state of shock over the NJAB award,and that the Association had determined that they wouldnever again agree to the NJAB procedures for resolution ofbargaining disputes.On several occasions from December 1974 throughMarch 1975, the Association met with Respondent over thecreation of a trust agreement for the apprenticeship trainingfund. In . December 1974, Respondent presented a drafttrust agreement which provided,inter alia,that the NJAB-procedures be used to resolve disputes arising over theterms of the trust agreement. In the course of meetings afterthe presentation of the draft trust agreement,Menardinformed Shearer that the Association would not agree toany reference to the NJAB in the trust agreement, and thatthe Association had resolved that it would never againagree to the disputes resolution provisions contained inarticle X of the existing contract. Shearer replied that articleX was a terrific procedure, and that the Union wanted tokeep it in the next contract.On March 27, 1975, the Association and Respondentreached agreement on the trust, substituting a series ofimpartial arbitration procedures for the NJAB as a deviceto resolve disputes arising over the terms of the trustagreement.During -the course of the March 27 meeting,Menard again informed Menard that the Associationwould not agree in the upcoming negotiations to acontinuation of the procedures specified in article X of -theexisting contract.As related above, in January 1975, Respondent gavetimely notice of intent to reopen the contract, and thepartiesmet for the first bargaining session on March 31.Shearer presented Respondent's demands, which includedan economic package for wages and increases in thecontribution to the pension and the apprenticeship andtraining funds. The Union's demands also included theadoption of the SASMI Plan. In explaining the Union'sdemands, Shearer informed the Association that, in view ofthe economic depression in the sheet-metal industry, andparticularly in Delaware, he had been hopeful of light andeasy negotiations, but because of the Association's attitudeon issues such as article X, and its insistence on usingMenard and the Delaware Contractors Association in the-bargaining processes, the Union felt obligated to come tonegotiationswith the demands presented. During thecourse of the March 31 meeting, Menard reviewed theUnion's demands, and informed Shearer that the Associa-tion had prepared written proposals which would complete-ly revise and localize the traditional collective-bargainingagreement between the parties.Menard presented theAssociation's proposals and explained their contents. Heexplained that he had revised the existing agreement with anew format, so that some 28 addenda to the contract wouldbe incorporated at appropriate places in the main body ofthe bargaining agreement. _Menard explained that he hadrewritten some provisions of the contract, and that theAssociation's proposal excised all reference to the NJAB,SMACNA, and the existing means for the resolution ofcertain disputes, through the elimination of articles X, XI,XIII and addendum 21. In lieu of these previously agreedupon contractual provisions, the Association's proposalsprovided for alternate means of resolving disputes throughthe use of arbitration procedures before the AmericanArbitration Association and the use of other devices for theresolutionof jurisdictional disputes.As explained byMenard, the Association's proposals would also eliminatethat portion of addendum 21, requiring the Association toprovide Respondent with financial statements and annualaudited reports of the Sheet Metal Workers Industry Fund.In reply to the Association's proposals, Shearer stated hisinability to comprehend the objections to article X, statedthat the only reason for the employers' objection wasbecause they were screwed in 1974, and stated thatRespondent wanted to retain article X, and that it wouldhave to be a part of any new agreement. As to articles XIand article XIII, section 2, Shearer stated that theseprovisions were part of the standard form agreement, andthe Union didn't intend to change them.-On addendum 21,Shearer told the Association that the industry fund wasbasically the Union's money, that he didn't care about theAssociations concern with -the illegality of the financialreporting procedures, and that the Union had a right to theprovision and wanted it to stay in the contract.There was also a discussion of Respondent's SASMIdemands at the March 31 meeting. The Associationexpressed concern about the legality of the plan and its taxramifications, as well as concern that the Local Union hadno representation on the trust body. The Association alsoquestioned whether SASMI payments could - be made toemployees in the event of a strike or a lockout. Shearer, onbehalf of Respondent, expressed complete disagreementwith the Association's concerns over SASMI. At a latertime, on April 17, Shearer gave the Association a brochurecontaining questions and answers on the SASMI plan.The parties resumed negotiations on April 1 and, aftertheUnion met separately for several hours, Menardattempted to further explain the contents of the Associa-tion's proposal. Menard was able to reach article III in hisreview, when Shearer interrupted by slamming down hispapers and informing the Association that they werewasting time. Shearer stated that the Union was not goingthrough the Association's proposals, and that the Unionwas going to stick with the standard form agreement, andthe Association might as well get on with it. After somefurther heated discussion, Menard agreed for the Associa-tion, that to get the negotiations going forward, thestandard form agreement would be used for discussion.While nothing concrete appears to have resulted from the 530DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 1 negotiations,Shearer did express the RespondentUnion'swillingness to discuss and explore some economicissues in the light of economic conditions in the industry,provided the Association was willing to tie those discus-sions in with the adoption of the SASMI plan and theretentionof article X.The third negotiation session was held on April 9, andthere was further discussion of articles X, XI, and XIII andaddendum 21. Shearer explained that he had met withmembers of the Local,and that the members wereextremely upset over the Association's proposals to rewritethe contract,particularly to eliminate article X. As thediscussions ensued,Shearer again informed the Associationthat all of the disputed provisions were part of the standardform agreement,and would have to remain in the bargain-ing agreement.By way of economics,the Union proposed a2-year contract,with increases of 20 cents each year,subject,however,to the Association's adoption of theSASMI Plan at a cost of 35 to 40 cents for the second year.The Association answered that the employers could notadopt the SASMI plan for reasons previously explained.Toward the end of the meeting Menard attempted tosummarize the negotiations and the hangup on SASMI andthe article X procedures,but Shearer insisted that theUnion would only negotiate on the basis of the standardform agreement.At a meetingon April17, the parties reviewed all openissues and reached some agreement on minor issues. TheAssociation then caucused and returned to present a nine-point proposal to the Union.In relevant part, the Associa-tion's counterproposal requestedthat articleX of theexisting contract be rewritten to eliminate all reference totheNJAB and SMACNA, in favor of a traditionalarbitrationclause.The counter-proposal also requiredelimination of articles XI and XIII,or their redrafting toeliminate all referenceto third-partyintervention in dis-putes.As to addendum 21, Menard explained that theAssociation did not want to excise all reference in thebargaining agreement to the industry fund,but only wantedto eliminate the financial reporting obligation.In answer tothese portions of the Association's counterproposal,Shear-er stated that the Union had to retain what was already inthe contract.The remainder of this meeting was devoted to theAssociation'scounterproposal on the SASMI issue bywhich the employers agreed to SASMI in the second year ofthe new contract(1) if SASMI payments were not made tomembers of the Local in the event of a work stoppage; (2)that the SASMI plan be agreed to by a majority of themembers of the Local Union in a secret-ballot election; (3)that SASMI be in effect for at least 50 percent of theInternational Union'smembership;and (4)if SASMI wasvoted down by the Local membership,the employers wouldagree to 40 cents per hour effective May 1, 1976, for wagesand benefits,but if SASMI became effective,there wouldbe no additional increase for 1976 above the actual cost ofSASMI.The Union objected to the Association's counterproposalon SASMI,but did agree to caucus.The Union did notreturnwith any new or altered proposal, but Shearerinformed the Association that the employers'proposalsindicated a belief thatthe Union was very weak, that theAssociation was not interested in negotiating or settlinganything,and as far as the Union was concerned the partieswere deadlocked.The union representatives started to leavethe hearing room and Menard protested that there was nodeadlock and 13 days remained before the contract expired.Shearer insisted that a deadlock did exist and stated thatthe Union intended to pursue to proceduresspecified inarticle X, section 8, of the contract.No furtherbargaining session was scheduledat the April17meeting,but there was some interchange of correspon-dence and telephone conversations between theAssocia-tion and the RespondentUnion during the next few days.On April23Menard wrote to Shearer and requested afurther bargainingmeeting,expressingfear of a workstoppage and the Association's unwillingness to resolve theterms of the new collective-bargaining agreement under theprocedures specified in articleX. On April 25Shearerresponded,denying theUnion'sdesire to submit thedispute for resolutionto the NJAB,but reiterating theUnion's position that article X, section 8, had to remain inthe new contract.Shearer also repeated his statement ofApril 17 thata deadlock existed,informed the Associationthat the general presidentof theInternational and chair-man of theNJAB had alreadybeen advisedof this fact, butthat the Union was agreeableto a furthermeeting.The parties met onApril 29,and Shearer repeated muchof the contents of hisletter of April25, including theUnion's unwillingness to forego the continued inclusion ofarticleX in the contract.The Associationasked for acounterproposal,and after a caucus the Union presented a14-point counterproposal.The Union's counterproposalcontained offers on wages of 20 centson May 1, 1975, and60 cents onMay 1, 1976,the latter increase to be allocatedas the Union saw fit,including allocationto SASMI. WhiletheUnion'scounterproposal referred to other items,including contractual language changes,italluded in noway to thecontractual provisions at issue in this proceed-ing-articlesX, XI, and XIII,and section 2 of addendum21.Following a review of the Union's counterproposal, theAssociationmet separately,and returned with a furthercounterproposal.In this written proposal the Associationcompletely agreed with 9 of 18 offers made by the Union inits counterproposal, partially agreed with an additional 3 or4, and totally disagreed with the remainder. The disagree-ments pertained to the articles and the addendum specifiedimmediately above, and the Association adhered to itscounterofferofApril 17 on SASMI,except that theemployers dropped the demand for a secret-ballot electionamong the membershipof the Local Union.The parties agreed to resume negotiationson April 30.On behalf ofthe Association,Menard suggested that theparties sign a new agreement,including article X andSASMI,but agree to submit these issues to the Board, thedistrict court,or some neutralbody for adetermination onlegality.Shearer replied that the Union would never sign anagreement with such voids or holes. Negotiations contin-ued, some further agreement was reached on minor issues,but there was no change of position on those issues materialto this proceeding.Shearer,expressing impatience,stated SHEET METAL WORKERS, LOCAL 59531that the parties could not come to an agreement, andinformed the Association that the Union had invoked theprocedures under section 8 of article X, and that thepanelists for the hearing to resolve the dispute had alreadybeen assigned. Menard replied that the Association had nointent of participating in the NJAB proceeding. On June 19,theAssociation informed the NJAB that it would notparticipate in the hearing scheduled for June 23.On July 28, the NJAB issued its determination, directingthe parties to execute a 2-year contract with a wage packageof 20 cents for the first year and 60 cents for the secondyear, the sum of the second year increase to be allocated towages or existing funds, including SASMI, by vote of theLocalUnion'smembership.The NJAB decision alsodenied all of the unresolved changes in the bargainingagreement proposed by the Association, and in additiongranted the Union's request to reopen negotiations on theapprenticeship trust fund, an issue which the parties hadpreviously resolved on March 27. Subsequent to the NJABdecision, the Association refused to adhere to the award, orto execute a new contract, the Respondent Union filed aSection 301 action before the United States. District Courtfor the District of Delaware, and that action was pending atthe time of the hearing in thisproceeding.The foregoing fmdings are based on a -composite ofdocumentary evidence and the testimony of Vernon Me-nard; and the evidence is. unrebutted. The only relevantevidence adduced by Respondent Union in this proceedingwas Shearer's testimony that the Union did not; atanytimematerial to this proceeding, engage in or-threaten economicaction, and that Respondent never indicated any unwilling-ness to abide by the ultimate determination of the NJAB.This evidence is similarly-unrebutted.V. CONTENTIONS -OF THE PARTIES AND THE,'APPLICABLE LAWThe General Counsel and the Charging- Party contendthat sections 3, 4, and 8 of article X are nonmandatorysubjects of bargaining and they argue, accordingly, that bybargaining to impasse on any or all of these issues,Respondent violated - Section 8(b)(3) of the Act. TheGeneral Counsel and the Charging Party also contend thatby its insistence -upon,inclusion of those three sections ofarticleX - in the prospective bargaining agreement theUnion restrained and coerced the employer-members of theAssociation in the selection of their representatives for thepurposes of collective bargaining and the.-adjustment ofgrievances, and thereby violated Section 8(b)(1)(B) of theAct. The General Counsel and the Charging Party furthercontend that Respondent entered into ;and continued thebargaining negotiations with a fixed mind and position withrespect to those sections of article X delineated above, aswell as with respect to articles XI and XIII, section 2, ofaddendum 21, and the demand that the Associationparticipate in the SASMI plan.2 356 U.S. 342.-3N.L R. B. v Local 264, Labororers'International Unionof North Americq529 F.2d 778, 785 (C A 8, 1976).4United Slate, Tile & Composition Roofers, Damp & Waterproof WorkersAssociation,Local No. 220,177 NLRB 632, 653 (1969);United Slate, Tile &CompositionRoofers, etc, Local No,36,(Roofing Contractors Association),172The mutual obligation of employers and unions tobargain in good faith is defined in Section 8(d) of theNational Labor Relations Act and requires that they "meetat reasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employ-ment ...." A fixed list of subjects for bargaining is not, ofcourse, etched in stone within the contents of Section 8(d),but under the guidance provided by the Supreme'Court ofthe United States inN.L.R.B. v. Borg-Warner Corporation2and reinforced inLocal 1643it is clear that:A provision not relating'toanyof these particularmatters is considered a nonmandatory subject ofbargaining and the parties may bargain with respect tothat provision if they choose. However, no party mayinsist upon the inclusion of a nonmandatory provisionin the collective bargaining agreement as a preconditionto signing the agreement. Provisions which purportedlyaffect terms and conditions of employment are manda-tory subjects of bargaining only if they encompass someaspect of the employer-employee relationship and donot relate solely to the internal procedures of theemployer or the union.With respectto sections3 and 4 of article X, there is aplentitude of Board and court precedent to establish thatgrievance and arbitration provisions in a collective-bargain-ing agreementare mandatory subjects of bargaining. In theinstant situation,however, the mandatory nature of thebasic subject of the bargainingmust be assessedagainst theright of the employers to select their own representative forcollectivebargainingand the -processing of grievances.Sections 3 and 4 of article X provide the final steps of thegrievance procedure through resolution by the Internation-alUnionandSMACNA as composite body- functioning asthe NJAB. There is no dispute here that the Associationand its individual employer-members are neither affiliatedwith nor represented by SMACNA, and hence have norepresentation in the course of the NJAB grievanceadjustment procedures.Ifind a sufficient body of precedent to support theconclusion that sections 3 and 4 of article X, as they-providefor the resolution of grievances by a representative notselected by the employers, are nonmandatory subjects ofbargaining-'Section 8of articleX, as, that provision providesprocedures for the resolution of disputes over prospectivebargainingagreements,requires additional consideration.The General Counsel and the Charging Party contend thatthe provision provides for interest arbitration, that it istherefore a nonmandatory subject for bargaining, and thatby insisting to impasseon its inclusionin the futurebargaining-agreement,RespondentUnion violated SectionNLRB 2248, 2251(1968);SouthernCalifornia Pipe Trades District Council No16, (Aero-PlumbingCo.) 167 NLRB 1004 (1967),PaintersDistrict Council No36, 155 NLRB 1013, 1017 (1965);UnitedAssociationof Journeymen andApprentices of thePlumbing andPpefitting Industry, Local Union No 525,135NLRB 462,471 (1962). 532DECISIONSOF NATIONALLABOR RELATIONS BOARD8(b)(3) of the Act. The General Counsel and the ChargingParty rely onColumbus Printing Pressmen. 5Respondent, onthe contrary, contends that section 8 of article X is not aninterestarbitration provision, but only provides for acontinuation of the bargaining process when the immediateparties to the bargaining process are unable to resolve thedispute. Respondent argues, accordingly, that the facts herefallwithin the parameters of the Board's decision inMechanical Contractors Association of Newburgh. 6In viewof the facts as I fmd them here, the provisions of section 8 ofarticleX are not encompassed squarely within the confinesof eitherMechanical ContractorsorColumbus PrintingPressmen.InColumbus Printing Pressmenthe bargaining agreementbetween the employer and the Union contained a provisionthat disputes with respect to future collective bargainingwould be resolved by recourse to a two-stage proceeding. Inthe first stage the dispute would be submitted to a jointstanding committee of four members, two appointed by theunion and two appointed by the employer. If, however, amajority of-the joint standing committee failed to resolvethe dispute within 30 days, either party could then submitthe bargaining dispute for determination by a neutralarbitrator. On the facts inColumbus Printing PressmentheAdministrativeLaw Judge found that the union hadbargained to impasse on a demand to retain the interestarbitration provision in the contract. The AdministrativeLaw Judge also found, as approved by the Board, thatinterestarbitration clauses do not regulate the terms andconditions of employment of the employees in the contractbeing negotiated, do not vitally affect such terms andconditions of employment, are not an integral part of suchterms and conditions of employment and are clearly not amandatory subject of bargaining.?It is clear that the provisions of section 8 of article X donot equate with the facts inColumbus Printing Pressmen.The contractual provision here provides only for thesubmission of disputes over the terms of future collective-bargaining agreements to NJAB, a disputes-resolving bodycomposed of members appointed in equal numbers by theInternationalUnion and SMACNA. Ultimate determina-tion of the dispute by a neutral or impartial arbitrator is notprovided for under the provisions of section 8 of article X,and presumably the bargaining dispute is remanded to theprinciples for further bargaining or, economic sanctions ifthe NJAB fails to reach a determination.InMechanical Contractors, supra,the contractual provi-sion in issueprovided for the submission of unsettled issuesover wages, hours, and working conditions to an industrialrelations council, composed of equal numbers of represen-tatives appointed by the union's international parent, andrepresentatives of the parent organization of the employers'association. The Administrative Law Judge found that bybargaining to impasse on a demand that the IRC clause becontinued in a new collective-bargaining agreement theemployer violated Section 8(a)(5) of the Act because theIRC clause required arbitration in lieu of economic action,and was therefore a nonmandatory subject of bargaining.The Board, to the contrary, held:It is true that read literally, the IRC clause appears toendow the IndustrialRelationsCouncil with the charac-teristicsof a classic arbitration panel. On analysis,however, we find that its composition and its function inthis dispute are quite unlike that of arbitration. Thus,while the procedures for presenting a disputeare similarto those used in arbitration, the decision making processisnot.There is no neutral or impartial umpire, butrather a panel composed solely of interested parties inequal number.Panel members representingthe union areselected by the International, and panel members repre-senting the employer are selected by the employer's parentorganization.Any decision of the panel must be_unani-mous. As noted above, the decisions of the panel aremade after the parties to the bargaining relationshiphave presented their positions on the issues blocking theconsummation of a final contract. In these circumstanc-es,we cannot but infer that a unanimous decisiondefining mutually acceptable terms for agreement canonly be reached by a process much more closelyparalleling collective bargaining, rather than, by aprocess of judicial or arbitral decisionmaking.8Section 8 of article X of the clause involved in thisproceedingis similar, to that inMechanical Contractorsinthat it makes no provision for neutral or impartial arbitra-tion, and the NJAB, like the IRC, is composed of equalrepresentatives of the international union and an employ-ers' group, SMACNA. Here the similarity ends, however,because unlikeMechanicalContractorstheEmployersAssociation is not represented on the NJAB, either as anentity or through its parent organization, the DelawareContractors Association. Accordingly, as the employer-members of the Association are not represented on thedisputes resolving panel, the rationale ofMechanicalContractorscannot apply.In all, nevertheless, I find that the facts in this proceedingapplicable under section 8 of article X fall within theintended ambit of the Board's ruleinColumbus PrintingPressmen.It cannot be said here-that section 8 of article Xmerely provides foil a continuation of the bargainingprocess, because the employers are totally unrepresentedafter deadlock has ensued and the procedures of the NJABhave been ° invoked. The gravamen ofColumbus PrintingPressmenis that the clause in issue there was unrelated towages, hours, or terms and conditions of employmentunder the provisions of the ensuing collective-bargainingagreement, but had application only to the processesavailable to the bargaining agent and the employers in theevent they were unable to reach agreement over the termsof some future agreement. Here, likeColumbus PrintingPressmen,the clause also prohibits the exercise of economicweapons in the event the NJAB procedures are invoked andthe prohibition extends so long as the dispute is before theNJAB.5The Columbus Printing Pressmen & Assistants' Union No. 252 (The R. W.7Columbus PrintingPressmen,supraat 281, citmgN.LR.B. v. Borg-Page Corporation),219 NLRB 268 (1975).Warner, supra.6Mechanical Contractors Association of Newburgh,202 NLRB 1 (1973).8Mechanical Contractors, supra at 2,emphasissupplied. SHEET METALWORKERS,LOCAL 59533Ifind, on the basis of the foregoing, that section 8 ofarticle X, like sections 3 and 4, is a nomnandatory subjectof bargaining. I similarly fmd that the provision is anonmandatory subject of bargaining by reason that itwould require the employer members of the Association,over their objection, to designate a third party as theircollective-bargaining agent in the event of disputes overfuture negotiations.9 The fact that section 8, as well assections 3,and 4 of article X, was an existing provisionagreed to in prior collective-bargaining agreements doesnot make the subject matter any the less nonmandatory.This was the situation inColumbus Printing Pressmen,where the interest arbitration clause had been ineffective ina series of collective-bargaining agreements over a 6-yeartime period. Moreover, "By once bargaining and agreeingon a permissive subject, the parties, naturally, do not makethe subject a mandatory topic of future bargaining." 10I have found above that sections 3, 4, and 8 of article Xare permissive or nonmandatory subjects for bargaining,and I similarly fmd that Respondent bargained to impasseon its demands that the Association continue these provi-sions in the prospective contract. The facts analyzed abovereflect that from the outset of negotiations Respondentadamantly insisted that the standard form agreement,which includes article X, as well as articles XI and XIII,addendum 21, and the SASMI demand were absoluteessentials in reaching a new bargaining agreement. At thefirst bargaining meeting on March 31, Shearer explainedthe Union's proposals in the light of the Association'sobjections to article X and related third-party clauses, andtheAssociation's insistence on usingMenard and theDelaware Contractors Association as the employers' bar-gaining representative. Shearer made clear, on March 31and throughout the course of every successive bargainingmeeting, that article X, as well as the other provisions of thestandard form agreement, had to remain in the newbargaining agreement. At no time during the course of thenegotiations did Respondent Union alter its position oneiota with respect to these provisions. The Association madecounterproposalson article X and related third-partydemands, including a willingness to include them in thecontract subject to a neutral review as to their legality, butRespondent Union rejected all such overtures with thesingle pronouncement that only the standard form agree-ment would suffice. As early as April 17, 2 weeks before theexpiration of the 1974-75 bargaining agreement, Shearerannounced that the parties were deadlocked, and the Unionintended to invoke the procedures of article X. On April 30,Shearer repeated that the parties had reached a deadlock,and additionally informed the Association that the Unionhad invoked section 8 of article X and that the panel todetermine the dispute had already been selected.Respondent, again relying onMechanical contractors,supra,argues that no impasse existed on or before April 30,because the NJAB procedures were only a continuing partof the bargaining process. In my view the contention isspecious and, contrary to Respondent's assertion, I cannotfind that the NJAB is "almost" the equivalent of theIndustrialRelations Council inMechanical Contractors.The whole gist of this case is the Union's demands that theemployer abandon its collective-bargaining representativein favor of the NJAB, a body on which it is not representedand had not selected for bargaining negotiations and theresolution of grievances. It explains nothing to argue thattheUnion's unlawful tactics came to fruition, andergoimpasse was avoided by invoking the assistance of the samethird-party tribunal which caused the impasse in the firstinstance.Respondent, using the language of section 8 of article X,announced as early as April 17 that the parties weredeadlocked, and it appears that the Union invoked theNJAB procedures while still purporting to bargain with theAssociation. I fully appreciate that the term "deadlock" asdefined in section 8 of article X, particularly as it permits aunilateral determination by either party, is not necessarilythe legal equivalent of an impasse. Nevertheless, the Union,not the Association, declared the deadlock and invoked theNJAB procedure. The Respondent Union did so, as anultimate step in its overall tactics as exemplified throughoutthewhole course of negotiations-no contract withoutarticleX, and all of the other provisions of the standardform agreement. I fmd, accordingly, that the RespondentUnion bargained to impasse on sections 3, 4, and 8 ofarticle X, and similarly bargained to impasse on articles XIand XIII, addendum 21, and the demand that the Associa-tion participate in the SASMI Plan.In view of the finding above with respect to the totality ofthe Respondent Union's bargaining to impasse, consider-ationmust be given to the allegations that article XI,addendum 21, and the SASMI proposal are also nonman-datory subjects 'of bargaining. Article XI of the contractbinds the Association and its employer-members to respectnational agreements between the Sheet MetalWorkersInternational and other international unions covering workjurisdiction and the assignment, allocation, and division ofwork among employees represented by such labor organi-zations, provided the agreements between the internation-alshave been consummated with the knowledge andwithout objection of SMACNA. The same facts apply hereas were applied above. The Association and its employer-members are not participants inaany determination arrivedat between the Sheet Metal Workers International andother internationals with respect to work jurisdiction andhave no representation on those bodies. Nor is the defect inthe clause cured by the proviso that the agreementsbetween the internationals must have been consummatedwith the knowledge and without the objection of SMAC-NA. The Association and its employer-members are notrepresented by SMACNA, and they have never delegatedto SMACNA the right to represent them in the settlementof grievances arising over work jurisdictional matters. Inthis effect, the procedures delineated in article XI are nodifferent from the procedures for the determination of othergrievances contained in sections 3 and 4 of article X. Anemployer has the right to participate and be heard in theresolution of jurisdictional disputes, and agreements be-tween two or more unions as to the resolution -of such9SouthernCal forma Pipe Trades District Council No16 supra.i0Allied Chemical & Alkali Workers of Amenca, Local Union No. I v.Pittsburgh Plate Glass Co., Chemical Division,et al.,404 U.S. 157 (1971). 534DECISIONSOF NATIONALLABOR RELATIONS BOARDdisputes do not deprive the Board of 10(k) jurisdictionwhere the employer is not a party.11 Article XI hereprohibits the participation of the employer-members of theAssociation either in the initial determination reached byinternationls, or in the overview exercised by SMACNA.Itappears that the Respondent relies on the Board'sdecision inLocal 103, -Ornamental IronWorkers12 insupport` of its contention that jurisdictional disputes aremandatory subjects of bargaining and may be bargained toimpasse. InLocal 103the Board, contrary to the- TrialExaminer, found that the subject of jurisdictional disputesis a mandatory subject of bargaining and the union did notviolate Section 8(b)(3) by bargaining to impasse on theissue,or violate Section 8(b)(1)(B) be striking to force theemployer to agree to the provision. As applicable here, theBoard's rationale on the nonmandatory issue was thatmanagement members of a tripartite arbitration panel arenot "representatives" .of the employer within the scope ofSection 8(b)(1)(B). The Board did find an 8(b)(3) violationinLocal 103,on grounds that the union had bargained theissue from an inflexible position.On review, the United States Court of Appeals for theSeventh Circuit 13 voiced disagreement that managementmembers of a tripartite arbitration panel are not "represen-tatives"of the employer within the scope of Section8(b)(1)(B). The court adopted the Board's finding on the8(b)(3) violation growing out of the union's fixed andinflexible position, but also held that the union -violatedSection 8(bX3) by bargaining to impasse on the demandthat jurisdictional disputes be submitted to the NationalJoint Board, and violated Section 8(b)(1)(B) by striking toenforce the demand. On remand 14 the Board modified itsorder to conform with the court's opinion.Even if I were to consider the Board's original decision inLocal 3as binding precedent, that case is distinguishable.Here, unlike the facts inLocal 103,there is no tripartitebody for the determination of jurisdictional disputes, unlessit is contended that two or more disputing internationals,with the silent acquiescence of SMACNA, constitute atripartite arbitration panel. Even if so considered, it wouldnot overcome the fact that the Association and its employ-er-membersare neither immediately nor remotely repre-sented by SMACNA. In summary, I find and conclude,albeit a means of resolution for jurisdictional disputes is amandatory subject for bargaining, Respondent Unionviolated Section 8(b)(3) by bargaining to impasse on thedemand, that the Association agreed to abide by jurisdic-tional guidelines arrived at by international unions, unob-jected to by SMACNA, a disputes-resolving body on whichthe Association is unrepresented.Addendum 21 of the prior contracts relates to the SheetMetalWorkers Industry Fund, which is supported byemployer contributions in the amount of 3 cents per hour11NL.R.B. v. Plasterers Local UnionNo. 79,Operative Plasterers' andCement Masons'International Association,AFL-CIO 404U.S.116,124-125,131-34(1971).12 Local Union No. 103, International Association of Bridge, Structural andOrnamental IronWorkers and Associated General Contractorsof America,EvansvilleChapter,Inc,190 NLRB741(1971).13Associated General Contractorsof America,Evansville;Chapter, Inc v.N.L.RB.,465 F.2d 327 (C A. 7, 1972).14Local UnionNo. 103, etc. (Associated General Contractorsof America,EvansvilleChapter,Inc.),200 NLRB77 (1971).for every hour worked by employees covered under theagreement, and which is administered by trustees selectedby the Employers Association. The only portion of theclause at issue in this proceeding is that portion of section 3which requires the industry advancement fund to provideRespondent with monthly financial statements and annualaudited reports. The Association objected to the continua-tion of this section in prospective bargaining agreements,and the Union bargained to impasse on its inclusion in thecontract.Industry advancement funds, whether administered by'the union or the employer, are nonmandatory subjects ofbargaining because they do not pertain to wages, hours, orterms or conditions of employment, and do not encompassany aspect of the employer-employee relationship.-15 Ifindustry advancement funds are nonmandatory subjectsfor bargaining, a requirement for periodic financial report-ing to the Union of the financial state of the industry-administered advancement fund isa fortioria nonmandato-ry subject for bargaining. It could be argued, of course,that, since the trust funds are contributed by the employerson the basis of so much for each hour worked by the unitemployees, the economic failure of the trust fund mighthave a potentially detrimental effect on the employees.However, the potential for such effect is too remote andspeculative to bring the financial reporting requirementinto the context of a term or condition of employment, andtherefore a mandatory subject of bargaining.16 I find andconclude, accordingly, that the financial reporting require-'ment of addendum 21 is a nonmandatory subject forbargaining and that, by bargaining to impasse on thisdemand for the prospective 1975-76 contract, Respondentviolated Section 8(b)(3) of the Act.SASMI, the National Stabilization Agreement for theSheetMetal Industry, is a trust fund administered by theInternational union and contributing employers. The fundsadministered by the trust are contributed by the employers,and the trust provides,inter alia,for the payment of benefitsto sheet'metalworkerswho are underemployed. TheAssociation and its employer-members are not representedon the SASMI trust, and as found above the Unionbargainedto impasseon the demand that the Associationand its members participate in the SASMI Plan.It is the General Counsel's contention, relying on theBoard's decision inInternational Union of Operating Engi-neers,Local Union No. 12,17that the SASMI plan is anonmandatory subject for bargaining, because it wouldrequire the employers to contribute moneys into a trustwhich could be used to pay underemployment benefits toworkers in the event of a strike or lockout. My review of thetrust instrument, its amendments and the other descriptiveliterature in the record, reflects only silence on the issue ofthe payment of benefits to workers in the event of a strike or15Local 80, Sheet Metal WorkersInternational Association,etc (SheetMetal Empla) ersAssociationof Detrroit)161NLRB 229,233 (1966), and casescitedtherein at 6.16N.L.R.B. v. Local 264, laborersInternationalUnion of North America(J.J.Daltonand OwenGlover, d/b/a D & G Construction Co.)529 F.2d 778(C.A. 8, 1976), enfg. 216 NLRB 40 (1975).17 InternationalUnion of Operating Engineers, Local Union No 12(AssociatedGeneralContractors, etc.),187 NLRB 430 (1970). SHEET METALWORKERS,LOCAL 59535lockout. There is evidence in the record that Respondentassured the Association during the course of bargainingthat the employers' participation in SASMI would notrequire that benefits be-paid to employees during a strike.According to the testimony of Menard, there was little orno discussionduring negotiations about the payment ofbenefits in the event of a lockout, although this was one ofthe Association's objections to participation in SASMI.Thereisalso someevidence adduced through the SASMIadministrator,John Falvella, that he has advised interestedparties that SASMI benefits are not payable under the trustto employees who have, been locked out by their employer.The Falvella evidence is, however, hardly diapositive of theissue on lockout.The trust instrumentis silenton the issueand Valvella's testimony related in no way to the contentsof the,instrument or itsinterpretation by the trustees, whohave broad authority to amend or change the qualificationsand to interpret the trust instrument.Whatever the disposition would be under the trust,Respondent did guarantee during negotiations that theAssociation's participation in SASMI would be on thecondition that trust benefits would not be paid to strikingemployees. As to the payment of benefits in the event of alockout, the evidence is hardly convincing pro or -con.Nevertheless, I find that a sufficient evidentiary questionexiststonecessitate the conclusion that the GeneralCounsel has -not, 'sustainedthe burden of proof that the-SASMI plan is a nonmandatory subject for bargainingbecause the employermembersof the Association would beobligated to undermine their bargaining position by thepayment of benefits to employees during a lawful lockout.The Charging Party contends that the SASMI proposal isnonmandatory under the Board'sdecisioninLocal 694,United Brotherhood of Carpenters,18and relatedcases. InLocal 694the Board found an 8(b)(3) violation where theunionbargained to impasse on a demand that the employercontribute funds to a trust maintained and administered byan associationof which ,the employer was not a member. Ifind, however, that the Charging Party's reliance onLocal694ismisplaced by reason of the difference of the subjectmatter forbargaming.,The demand inLocal 694was thatthe employer contribute to an industry advancement fund,which, as found above, -is clearly a nonmandatory subjectfor bargaining. The same may not be said for the whole ofthe SASMI proposal, because the SASMI plan does provideunderemployment -benefits to workers in the industry,albeit to also encompass employees outside the bargainingunit here involved, and, accordingly, the SASMI plan, doesrelate to wages,hours, or other terms or conditions ofemployment.The Charging Party raises another consideration whichwarrantscoverage. There are two initial elements necessaryto the consideration of this contention. The Associationand its employer-members arenot represented on the boardof trustees for SASMI and under the trust agreement wouldbe obligated to accept the board as constituted. Second, thewhole context of this unfair labor practice proceedinghinges onRespondent Union's demand, and the Associa-tion's unwillingness, to agree to the standard form agree-18Local 694, United Brotherhood of Carpenters and Joiners of AmericaAFL-CIO (Contractors & Suppliers Association of Rockland County, NewYork,Inc.),181NLRB 948 (1970).ment.'The record is not extensive on the issue but there isevidence of a close connection between the InternationalUnion, SMACNA, and its acting agent, the NJAB, on onehand, and the SASMI trust'and its board of trustees, on theother hand.It is clearthat the -standard form of unionagreement is the creature of the International Union,SMACNA, and the NJAB. The evidence is that thestandard form agreement, with all of the third-partyprovisions which areat issue inthis case, is also thequid proquofor participation in the SASMI Plan.The record contains descriptive literature on the SASMIplan, including a brochure of questions and answers. Aquestion posed; "Is the Standard Form of Union Agree-ment required under the SASMI Program?" The answer is"Yes. The SASMI plan requires the adoption of the entireStandard Form of Union Agreement, including Article X."The agreement and declaration of trust for SASMIdefines "Employer" as an employer in the sheet metalindustry who is presently, or in the future, operating undera collective-bargaining agreement with a local unionrequiring periodic contributions to SASMI. However, thisdefinition -of employer in section 1 of article I of thedeclaration of trust is also attended by the proviso that:... no employer may be eligible for initial or contin-ued participation in the National SASNH Fundunless itis a party to a Standard Form of Union Agreement...[Emphasis supplied.]Section 4 of article I of the declaration of trust defines"local union" eligible to participation in SASMI, and issimilarly attended by the proviso that:-... no local unionmay be eligible for initial orcontinued participation in the National SASMI Fundunless theCollectiveBargainingAgreement to which it is aparty or underwhich it isoperating is the Standard Formof Union Agreement....[Emphasissupplied.]Upon all of theforegoing, I find that SASMI does relateinpart towages,hours, and terms or conditions ofemployment in that it provides benefits to employees in theindustry who-are underemployed. To this extent I find' thatthe SASMI plan is a mandatory, not a permissive, subjectfor bargaining. However, as a condition to participation inthe SASMI plan, both thelocal unionsand the employersare lockedin to acceptanceof the standard form of unionagreement,which containssome provisions which are bothnonmandatory subjects of bargaining, and which restrictsthe employers' right to select their own agent for thepurpose of collectivebargainingand the processing ofgrievances.The Association's agreement to meetRespon-dent's demand onthe SASMI plan would have committedboth the employers and the Union to continued adoption ofthe standard form of unionagreement,with no opportunityto either party to vary the contentor termsof prospectivebargaining agreements.Accordingly, I find that the SASMIplan, in relevantpart, is a nonmandatory subject forbargainingand, by bargaining to impasse-on the demand,the Union violated Section 8(b)(3) of the Act. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel and the Charging Party also arguethat Respondent violated Section 8(b)(l)(B) of the Act byinsistingthat the 1975-76 bargaining agreement includesections3, 4, and 8 of article X, and article XI. Respondentcontends, to the contrary, that no violation of Section8(b)(1)(B) has been proved because there is no evidencethat the Union employed the proscribed means of restraintand coercion. More particularly, Respondent argues that,in the absence of evidence that it resorted to self-help byway of a strike, picketing, or threats of such economicaction, there is no violation of Section8(b)(1)(B). Insupport of its argument Respondent relies particularly onthe Board's recent decision inSheetMetal Workers Local28,19 and prior cases cited in that decision.Sheet Metal Workers Local 28,hereinafter referred toastheCarriercase,involved alleged violations of Section8(b)(4)(B) and Section 8(e) of the Act. In relevant part thefacts inCarrierreveal that the union filed a grievancebefore a bipartite arbitration board to require the employerto conform with the terms of a subcontracting clause in thecollective-bargaining agreement.On grounds that thesubcontracting clause was violative of Section 8(e), theGeneralCounsel - alleged that the union threatened,coerced, and restrained the employer within the meaning ofSection 8(b)(4)(B) by filing the grievance to compelcompliance with the subcontracting clause. The Board,relying on earlier decisions inAssociated General Contrac-tors of California 20andKimstock,2iheld that the contractprovision, as applied, did not violate Section 8(e), and thatthe union did not violate Section 8(b)(1)(B) by filing agrievance to enforce its contractual' rights.AssociatedGeneral Contractors of CaliforniaandKimstockare inaccord on the facts and the law.I 'find that the Board's decision inCarrierand the twoprior decisions cited therein are inapplicable to the factualsituation in the instant case. Initially, it is important thatCarrierand the other two cases involved alleged violationsof Section 8(bX4)(B), not Section 8(b)(l)(B). The thrust ofthe Board's decisions was that the mere filing of a grievancebefore a bipartite arbitration panel to enforce a validsubcontracting clause is not a violation of Section8(b)(4)(B). In the case at issue there is no bipartitearbitration panel, because of, the Association's nonmember-ship and nonparticipation in the organizations which areentitled to use the NJAB's procedures. More important, theunderlying issue here is not the filing of a grievance beforethe NJAB, but the realissue isthe Union's insistence, asfound above to the point-of impasse in violation of Section8(b)(3), that the Association and its employer-membersagree to contractual provisions which would restrict them19SheetMetalWorkers International Association, Local 28 (Carrier AirConditioning Company),222 NLRB 727 (1976).20 SouthernCalifornia Pipe Trades District Council No. 16 (AssociatedGeneral Contractors of California,Inc.), 207 NLRB 698 (1973).^21SouthernCaliforniaPipe Trades District Council No. 16 (KimstockDivision, Tndair Industries, Inc.),207 NLRB 711(1973)22Brotherhood of Teamsters and Auto Truck Drivers, Local No. 70 ofAlameda County (Kockos Bros., Inc.),183 NLRB 1330 (1970).23Waterfront Guard Association, Local 1852 (Amstar Corporation),209NLRB 513 (1974),24 See alsoInternationalLadies' GarmentWorkers' Union (Slate BeltApparel Contractors Assn.),122 NLRB 1390, enforcement denied 274 F.2d376 (C A. 3, 1960);Southern California Pipe Trades District Council No. 16(Paddock Pools of California, etc.),120 NLRB 249 (1958).in the selection of their representatives for the purposes ofcollective bargaining or the adjustment of grievances. Thereis no doubt that sections 3, 4, and 8 of article X, and articleXI relate to collective bargaining and the processing ofgrievances, as they pertain both to the process of negotiat-ing a collective-bargainingagreementand the processes ofadjusting contractual and jurisdictional grievances. It isRespondent's insistenceon articles X and XI, and thetactics used to enforce that insistence, which are the crux ofthe allegation of restraint and coercion, and the result wasto force theissues tothe NJAB for determination.Respondent's premisethat restraint and coercion withinthemeaning of Section 8(b)(l)(B) cannot be found in theabsence of economic action, or threats thereof, does notequate with established law. InKockos Bros., Inc.,22 theunion refused to bargain with the employers because theyhad selected a former union agent as their bargainingrepresentative. The Board found an 8(b)(1)(B) violation,even though there was no strike or threat of a strike. InAmstar Corporation23theBoard found an 8(b)(1XB)violation where the union, without striking or threateningto strike, sought to enforce an arbitration award forcingnonemployees of the employer to join the union pursuant toa contractual union-security provision.24Ifind in conclusion that Respondent restrained andcoerced the Association and its employer-members inviolation of Section8(b)(l)(B).The Union entered negotia-tions with inflexible demands that the Association adoptthe standard form of union agreement, including articles Xand XI. At no time during the course of negotiations did theUnion retreat from thisinsistence,and when the Associa-tion attempted to bargainon these issuesin negotiations,the Union declared a deadlock and invoked the proceduresof section 8 of article X, realizing on the basis of pastexperience that the NJAB would decide the dispute byrequiring the employers to adopt - the standard form ofunion agreement 25 The Respondent's insistence on articlesX and XI, and the tactics employed to insure inclusion ofthose articles in the new agreement, was not a "mereattempt at persuasion in a free market place of ideas. .1126 The whole press of the Respondent's conduct wasto force theirinsistenceto a point where a declaration ofdeadlock could be sustained, and the NJAB procedurescould be invoked.27There remains for consideration the allegation thatRespondent further violated Section 8(b)(3) of the Act bybargaining with a fixed mind and position with respect toarticlesX, XI, and XIII, addendum 21, and the demand forthe Association's participation in the SASMI plan. Thefindings above, particularly with regard to the Union's25 Inthe light ofthese findings,and particularly the Union's deferral tothe NJAB, I find inapposite the Board's decisioninLocal 80,SheetMetalWorkersInternational Association(SheetMetal Employers Association ofDetroit),161 NLRB 229,235(1966).26InternationalLadies'GarmentWorkers,supra,citingPaddock Pools,Inc.27TheRespondent devoted a substantial portionof its brief to theargument thatit':did notviolate Sec. 8(bXIXA) by filinga, Sec. 301 action inFederal district court to compel the Associationand its member-employersto comply withthe termsof the NJAB award. The General Counsel hasneither allegednorargued such a violation,and the issue is notbefore me fordecision. SHEETMETALWORKERS,LOCAL 59537bargaining tactics and the impasseissue,negate anynecessity for a prolonged exposition of the facts in supportof this allegation. Respondent entered negotiations with afixed and determined intent to arrive at a collective-bargaining agreement which would continue the effective-ness of all the provisions of the standard form of unionAgreement, plus the employers' capitulation to the SASMIdemand. The Union did not alter this position in even themost minor respect during the whole course of the negotia-tions.The concessions made by the Union, if any, relatedonly to minor and minuscule matters, and it replied to theAssociation's counterproposals with the declaration thatthe negotiations were deadlocked. As found above, thewhole thrust of Respondent's bargaining tactics was toavoid negotiations and to invoke the procedures of section8 of article X at the first appropriate moment. In all respectsRespondent evinced a fixed and inflexible position, and thefacts clearly support an 8(b)(3) fmding.28The foregoing finding applies to the Union's demandswith respect to articles X and XI, addendum 21, and thedemand that the Association participate in the SASMIplan.ArticleXIII, however, requires some additionalconsideration. In relevant part, section 2 of article XIIIrestricts the effective term of the bargaining agreement, andthe conditions for expiration and reopening, by permittingeither party to the contract to reopen the agreement forfurther negotiations when any amendment to the standardform of union agreement is adopted by the National JointLabor Relations adjustment committee. The GeneralCounsel has not alleged that section 2 of article XIII is anonmandatory subject of bargaining. He has similarly notalleged that the Union bargained the issue to impasse, orthat the Union restrained and coerced the employers in theselection of their bargaining representative. All that isalleged is that Respondent bargained on the issue from afixed and inflexible position.The issue of article XIII, although not a subject for anygreat discussion in negotiations, was encompassed withintheAssociation's proposals to amend the contract bydeleting or altering all third party provisions. Article XIIIwas also contained within Respondent's adamant demandthat the only agreeable contract was the standard form ofunion agreement. Encompassed within this framework, andin view of my findings above, there is ample evidence tosupport a finding-.that Respondent bargained on this issuewith a fixed and inflexible position, to the same extent it didso on the other provisions here at issue. Notwithstandingthat article XIII is uninvolved in any other allegations ofthe complaint, I find that the General Counsel has provedthe 8(b)(3) violation as to the Union's fixed and inflexibleposition.VI.THE REMEDYHaving found that Respondent has engaged in violationsof Section 8(b)(1)(A) and 8(b)(3) of the Act, I shallrecommend that it cease and desist therefrom, and takecertainaffirmative action to remedy the unfair laborpractices and effectuate the purposes of the Act.The General Counsel has requested that Respondent beaffirmatively ordered to bargain in good faith, and that italso be ordered to cease enforcement of section 8 of articleX insofar as it permits the NJAB to determine the terms ofthe collective-bargaining agreementbetween Respondentand the Association, includingterms on issuesof nonman-datory subjects of bargaining. I find merit in the GeneralCounsel's request, but not limited to nonmandatory sub-jects for bargaining.In granting the request I am not unmindful that theNJAB procedures of section 8 of article X, which culminat-ed in the award of the NJAB on July 28, 1975, were anagreed-upon condition of the 1974-75 contract to which theAssociation had bound its employer-members. This, how-ever, was also a condition in the Board decision and remedyinColumbus Printing Pressmen,and the respondent unionthere was ordered tocease insistingthat the nonmandatorysubject of bargaining be arbitrated. Neither am I unmindfulthat an action under Section 301 to enforce the NJABaward is pending in the United States District Court forDistrict of Delaware.Nevertheless, upon the whole of the record and myfindings above, the unfair labor practices found herein canonly be remedied by a return to thestatus quo'ante,whichrequires that Respondent cease giving effect or attemptingto enforce the NJAB award of July 28, 1975. Because ofRespondent's unfair labor practices the 1975 negotiationsdid not culminatein a meetingof the minds of the partieson any of the terms of a collective-bargaining agreement.This conclusion extends to monetary and all other propo-sals, as wellas it relates to Respondent's demands on thenonmandatory contractual provisions here in issue. Not-withstanding the Union brought about the impasse throughits unfair labor practices, the obligation to bargain contin-ues afterimpasse,and the unfair labor practices found herecan only be remedied by a return to the bargaining table forgood-faith bargaining on all proposals in issue at the timethe impasse occurred.CONCLUSIONS OF LAW1.The Association, Employers Association of Roofersand Sheet Metal Workers, Inc.; and its member-employers,are employers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Respondent, SheetMetalWorkers InternationalAssociation, Local Union No. 59, is a labor organizationwithin the meaning of Section 2(5) of the Act. -3.Respondent is the statutory bargaining representa-tive of the employees of the employer members of theAssociation in an appropriate collective-bargaining unitconsistingof all journeymen and apprentice sheet metalworkers, excluding supervisors as defined in the NationalLabor Relations Act.4.By insisting to the point of impasse as a condition ofa new collective-bargaining agreement with the Associa-tion, on the continuation of the provisions contained insections 3, 4, and 8 of article X, article XI, and addendum21 of the collective-bargaining agreement which expired on28 LocalUnion No. 103,International Associationof Bridge,Structural andOrnamentalIronWorkers AFL-CIO (Associated General Contractors ofAmerica, EvansvilleChapter,Inc),190NLRB 741, 742 (1971). 538DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 30,1975,Respondent engaged in unfair laborpractices within the meaning of Section 8(bX3) of the Act.5.By insisting to a point of impasse as a condition of anew collective-bargaining agreement with the Association,that the Association and its member-employers agree to,participate in and contribute to the Stabilization Agree-ment for the Sheet Metal Industry(SASMI),Respondentengaged in unfair labor practices within the meaning ofSection 8(bX3) of the Act.6.By entering into and continuing negotiations with afixedmind and position not to arrive at a collective-bargaining agreement without inclusion of the provisionscontained in articles X, XI, XIII,and addendum 21 of thebargaining agreement which expired on April 30,1975; andby entering into and continuing negotiations with a fixedmind and position not to arrive at a collective-bargainingagreement without inclusion of a proposal that the Associa-tion and its employer-members participate in and contrib-ute funds to SASMI,Respondent has engaged in conductwithin the meaning of Section 8(b)(3) of the Act.7.By coercing and restraining the Association and itsemployer-members in the selection of their representativesfor the purposes of collective 'bargaining and the adjust-ment of grievances,Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(1)(B) ofthe Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record in this proceeding,and pursuant toSection 10(c)of the Act,Ihereby issue the followingrecommended:ORDER29The Respondent,SheetMetalWorkers InternationalAssociation,Local Union No. 59,Wilmington,Delaware,its officers,agents,and representatives, shall:1.Cease and desist from:(a)Refusing to bargain in -good faith with EmployersAssociation of Roofers and Sheet Metal Workers, Inc., byinsisting to a point of impasse,as a condition of reaching anew collective-bargaining agreement with the Association,on a continuation of the nonmandatory subjects of bargain-ing contained in sections 3, 4, and 8 of article X,article XI,and addendum 21 of the bargaining agreement whichexpired on April 30,J975.-(b) Refusing to bargain in good faith with the EmployersAssociation of Roofers and Sheet Metal Workers, Inc., byinsisting to a point of impasse,as a condition of a newcollective-bargaining agreement with the Association, on anonmandatory subject of bargaining requiring the Associa-tion and its member-employers to participate in andcontribute funds to the Stabilization Agreement for theSheet Metal Industry(SASMI).(c) Refusing to bargain in good faith with the EmployersAssociation of Roofers and Sheet Metal Workers, Inc., byentering into and continuing negotiations with a fixed mindand position not to arrive at a collective-bargainingagreement without the inclusion of articles X, XI, and XIIIand addendum 21 of the collective-bargaining agreementwhich expired on April 30, 1975.(d) Refusing to bargain in good faith with the EmployersAssociation of Roofers and Sheet Metal Workers,Inc., byentering into negotiations with a fixed mind and positionnot to arrive at a collective-bargaining agreement withoutinclusion of the proposal that the Association and itsemployer-members participate in and contribute funds toSASMI.(e)Restraining or coercing the Employers Association ofRoofers and Sheet Metal Workers,Inc., and its employer-members,in the selection of their representatives for thepurposes of collective bargaining and the adjustment ofgrievances by insisting on the continuation in a newbargaining agreement of the provisions contained insections 3, 4, and 8 of article X and article XI of thecollective-bargaining agreement which expired on April 30,1975.(f) Insisting on compliance with,or attempting to enforce,the award of the National Joint Adjustment Board of July28, 1975,insofar as that award determines the terms andconditions of anew collective-bargaining-agreement be-tween Respondent Union and the Employers Associationof Roofers and Sheet Metal Workers, Inc.(g) In any like or related manner restraining or coercingthe Employers Association of Roofers and Sheet MetalWorkers,Inc., or its employer-members in the selection oftheir bargaining representatives for the purposes of collec-tive bargaining or the adjustment of grievances;or in anylike or related manner refusing to bargain collectively withtheAssociation by insisting upon the inclusion in thecollective-bargaining agreement of provisions or proposalsnot related to wages,hours,and other terms or conditionsof employment.2.Take the following affirmative action to remedy theunfair labor practices found herein and to effectuate thepolicies of the Act:(a) Bargain with the Employers Association of Roofersand Sheet Metal Workers,Inc.,acting on behalf of itsemployer-members,concerning wages,hours, and otherterms and conditions of employment for employees in thefollowing appropriate bargaining unit.All journeymen and apprentice sheet metal workersemployed by the employer-members of the EmployersAssociation of Roofers and Sheet Metal Workers, Inc.,excluding supervisors as defined in the National LaborRelations Act.(b)Notify the Employers Association of Roofers andSheet Metal Workers,Inc., and its employer-members, thatRespondent will not insist to impasse,as a condition of anew collective-bargaining agreement, on continuation ofthe provisions of sections 3, 4, and 8 of article X, article XI,and addendum 21 of the bargaining agreement whichexpired on April 30,1975, and that Respondent Union willnot insist on the inclusion in the new contract that the29 In the event no exceptions are filed as provided by Sec. 102.46 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Regulations of the National Labor Relations Board,the findings,findings, conclusions,and Order,and all objections thereto shall be deemedconclusions,and recommended Order herein shall, as provided in Sec 102.48waived for all purposes. SHEETMETALWORKERS,LOCAL 59539Association and its employer-members participate in andcontribute funds to SASMI.(c) Post at Respondent's offices and meeting halls, copiesof the attached notice marked "Appendix." 30 Copies ofsaid notice, on forms provided by the Regional Director forRegion 4, after being duly signed by the Respondent'srepresentatives, shall be posted immediately on receiptthereof, and shall be maintained by Respondent for 60consecutive days -thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby other material.(d) Sign and mail sufficient copies of said notice to theaforesaid Regional Director for posting by the EmployersAssociation of Roofers and Sheet Metal Workers, Inc., andits employer-members, if they are willing, said notices to beposted in all locations where notices to employees arecustomarily posted.(e) -Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith:30 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shalLread "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the - United States GovernmentWE WILL NOT refuse to bargain in good faith with theEmployers Association of Roofers and Sheet MetalWorkers, Inc., by insisting to a point of impasse, as acondition of reaching a new collective-bargainingagreement, on the continuation of the nonmandatorysubjects for bargaining contained in sections 3, 4, and 8of articleX, article XI, and addendum 21 of thebargaining agreement which, expired on April 30, 1975.WE WILL NOT refuse to bargain in good faith with theEmployers Association of Roofers and Sheet MetalWorkers, Inc., by insisting to a point of impasse, as_ acondition of a new collective agreement, on a nonman-datory subject of bargaining requiring the Associationand-its employer-members to participate in and contrib-ute funds to the Stabilization Agreement for the SheetMetal Industry.WE WILL NOT refuse to bargain in good faith with theEmployers Association of Roofers and Sheet MetalWorkers, Inc., by entering into and continuing negotia-tions with a fixed mind and position not to arrive at acollective-bargaining agreement without the inclusionof articles X, XI, and XIII and addendum 21 of thecollective-bargaining agreement which expired on April30, 1975, or without the inclusion of the proposal thattheAssociation and its member-employers agree toparticipate in and contribute funds to the StabilizationAgreement for the Sheet Metal Industry.WE WILL NOT restrain or coerce the EmployersAssociation of Roofers and Sheet Metal Workers, Inc.,and its employer-members, in the selection of theirrepresentatives for the purposes of collective bargainingand the adjustment of grievances by insisting on thecontinuation in a new bargaining agreement of theprovisions of sections 3, 4, and 8 of article X and articleXI of the collective-bargaining agreement which ex-pired on April 30, 1975.WE WILL NOT insist on compliance with or attempt toenforce the award of the National Joint AdjustmentBoard of July 28, 1975, insofar as that award determinesthe terms and conditions of a new collective-bargainingagreement between Sheet Metal Workers InternationalAssociation, Local Union No. 59, and the EmployersAssociation of Roofers and Sheet Metal Workers, Inc.WE WILL NOT in any like or related manner restrainor coerce the Employers Association of Roofers andSheet Metal Workers, Inc., or its employer-members, inthe selection of their bargaining representatives for thepurposes of collective bargaining and the adjustment ofgrievances, or inanylike or related manner refuse tobargain with the Association by insisting on inclusion inthe collective-bargaining agreement of provisions orproposals not related to wages, hours, or other termsand conditions of employment.WE WILL bargain collectively with the EmployersAssociation of Roofers and Sheet Metal Workers, Inc.,acting on behalf of its employer-members, concerningwages, hours, and other terms and conditions ofemployment for employees in the following appropriatebargaining unit:All journeymen and apprentice sheet metal work-ers employed by the employer-members of theEmployersAssociation of Roofers and SheetMetalWorkers, Inc.,- excluding supervisors asdefined in the National Labor Relations Act.SHEET METAL WORKERSINTERNATIONALASSOCIATION,LOCAL UNIONNo. 59